UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K AMENDMENT NO. 1 TO CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 14, 2011 Date of Report (Date of earliest event reported) INFOSPI INC. (Exact name of registrant as specified in its charter) Nevada 000-53104 51-0668045 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 19495 Biscayne Blvd. Suite 411 Aventura, Florida (Address of principal executive offices) (Zip Code) (305) 932-9795 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Current Report on Form 8-K is being amended to include the audited financial statements of NexPhase Lighting, Inc. as an exhibit. Investors should review the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission on April 15, 2011 for further disclosure regarding the current business operations of the Company, the risk factors associated with an investment in the Company, and other relevant information. SECTION 1. REGISTRANT’S BUSINESS AND OPERATIONS ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Agreement Effective on February 14, 2011, the Board of Directors of InfoSpi, Inc., a Nevada corporation (the “Company”), approved and authorized the execution of a definitive agreement dated February 14, 2011 (the “Agreement”) among the Company, NexPhase Lighting, Inc., a privately held Florida corporation (“NexPhase”)., and the shareholders of NexPhase (the “NexPhase Shareholders”). In accordance with the terms and provisions of the Agreement: (i) the Company acquired from the NexPhase Shareholders an aggregate 60,622,000 shares of common stock of NexPhase representing the total issued and outstanding shares of NexPhase; (ii) in exchange therefore, the Company issued to the NexPhase Shareholders an aggregate 67,500,000 shares of its restricted common stock in proportion to the equity holdings of the NexPhase Shareholders; (iii) NexPhase transferred and assigned to the Company all existing material contracts including those related to distribution, licensing and marketing and those dealing with the grant of rights for the use of any and all intellectual property; (iv) the Company assumed all other assets of NexPhase, including licenses, royalty rights, equipment, product designs, marketing and sale materials, logos, trademarks, copyrights and website; and (v) the Company further assumed certain liabilities of NexPhase, including all trade and debt obligations.Therefore, as of the date of this Current Report, NexPhase has become the wholly-owned subsidiary of the Company. Business Operations NexPhase is in the business of designing, developing , manufacturing and marketing a high quality and high efficiency full line of LEDintelligent lighting fixtures and control systems for commercial applications and projects involving both new construction and retrofits (the “LED Lighting Fixtures”). NexPhase uses the highest quality products in the manufacture of its LED Lighting Fixtures which provides customers with an approximate six-year or 50,000 hour warrant y on its fixtures. By utilizing Cree LEDs and photo-metrics and thermal management in the manufacture of the LED Lighting Fixtures, management believes that the NexPhase LED Lighting Fixtures of are of the highest quality and most reliable in lighting products. The LED Lighting Fixtures are as follows: (i) downlight troffer; (ii) reflective troffer, which adds an architectural flair to any space; (iii) high-bay fixtures, which provide a 50-70% energy savings over metal halide and high pressure sodium high bays; (iv) low-bay and parking garage fixtures, which provide a 50-70% savings over metal halide and high pressure sodium high bays; (v) MR-16 lamps with approximate 90% energy savings over conventional MR-16 with significantly less heat; and (vi) PAR 38 lamsp with approximately 90% energy savings over conventional MR-16 with significantly less heat. The LED Lighting Fixtures can be controlled through a variet of means. Permissions and the types of controls authorized are assigned during set-up. Fixtures or groups of fixtures can be controlled vai a hand-held remove control, through any smart phone (i.e. iPhone) or via the computer. Moreover, the LED Lighting Fixtures are intelligent. They incorporate a MESH networking technology which allows the fixtures to communicate with each other wirelessly. The set-up and management of the LED Lighting Fixtures allows from the combining of multiple fixtures into a given group … specific offices, hallways, stairwells, conference rooms, etc. NexPhase also has a patent pending “NexSense” technology that provides customers with an additional edge in lighing management and a return on investment. The LED Lighting Products incorporate advanced sensory features that expand a customer’s energy saving beyond just the use of energy saving LEDs as follows: · Proximity Sensing. The most energy saving light fixture available is one that is not on. Therefore, building on this premise, the NexPhase Proximity Sensor monitors movement within a given space and either dims or shuts the lights off if no movement has been sensed within a given period of time (configurable by the user). · Ambient Light Sensing.This sensor takes advantage of the sun’s free light energy. Once the occupant of an office sets the light level they like within their space, this sensor monitors the light level throughout the date. If more light comes into the office as the sun rises, the sending system reduces the amount of light being given off by the fixture to ensure the light level within the space remains the same. The reverse is also true. If storm clouds move in and block the sublight that was previously coming into the space, the sensing system increases the amount of light from the fixture up to the maximum output. Management believes that the LED Lighting Fixtures provide further additional benefits, such as (i) higher quality lighting as compared to standard lighting systems; (ii) reduced heat generation resulting in lower HVAC costs in warm environments; (iii) elimination of the release of mercury and other harmful chemicals into landfills at the end of the fixtures life cycle; (iv) less engery consumption to run the fixtures, which results in less green house gasses released into the atmosphere; (v) lower maintanence costs for business owners associated with the replacement of standard lamps and tubes based upon the LED Lighting Fixtures lifespan of 50,000 to 60,000 hours; (vi) easy installation and individual fixture programmability; (vii) instant “on”; and (viii) vibration and shock resistant. SECTION 3. SECURITIES AND TRADING MATTERS ITEM 3.02 UNREGISTERED SALES OF EQUITY SECURITIES Effective on February 14, 2011, the Company issued an aggregate of 67,500,000 shares of its resticted common stock to the NexPhase Shareholders. In accordance with the terms and provisions of the Agreement, the NexPhase Shareholders acquired an aggregate of 67,500,000 shares of the Company’s restricted common stock in exchange for one hundred percent (100%) of the total issued and outstanding shares of NexPhase held of record by the NexPhase Shareholders in a private transaction. The shares were issued to ten United States resident NexPhase shareholders in reliance on Section 4(2) and Regulation D of the United States Securities Act of 1933, as amended (the “Securities Act”). The shares of common stock have not been registered under the Securities Act or under any state securities laws and may not be offered or sold without registration with the United States Securities and Exchange Commission or an applicable exemption from the registration requirements. The NexPhase Shareholders acknowledged that the securities to be issued have not been registered under the Securities Act, that they understood the economic risk of an investment in the securities, and that they had the opportunity to ask questions of and receive answers from the Company’s management concerning any and all matters related to acquisition of the securities. Beneficial Ownership Chart The following table sets forth certain information, as of the date of this Current Report, with respect to the beneficial ownership of the outstanding common stock by: (i) any holder of more than five (5%) percent; (ii) each of the Corporation’s executive officers and directors; and (iii) the Corporation’s directors and executive officers as a group. Except as otherwise indicated, each of the stockholders listed below has sole voting and investment power over the shares beneficially owned. Unless otherwise indicated, each of the stockholders named in the table below has sole voting and investment power with respect to such shares of common stock.Beneficial ownership consists of a direct interest in the shares of common stock, except as otherwise indicated. As of the date of this Current Report, there are 184,390,258 shares of common stock issued and outstanding. Unless otherwise indicated, each of the stockholders named in the table below has sole voting and investment power with respect to such shares of common stock. Name of Beneficial Owner Number of Shares Beneficially Owned Percentage Beneficially Owned (1) Officers and Directors: Dror Svorai 1720 Harrison Street, 18th Floor Suite Penthouse A Hollywood, Florida 33020 % 10% or Greater Owners Oliver Danan th Street Boca Raton, Florida 33432 % Samuel J. Cooper 6980 Long Leaf Drive Parkland, Florida 30076 % Based on 184,390,258 shares of common stock issued and outstanding as of the date of thisCurrent Report. Mr. Svorai holds of record 12,500,000 shares of common stock. Upon payment of the full purchase price of $325,000, the 14,400,000 shares held of record by Eilay Maman (representing a 14.9% equity interest) and the 14,515,810 shares held of record by Oyster Shell Investment LLLP (representing a 15.0% equity interest) will be transferred to Dror Svorai upon full payment of the purchase price no later than March 15, 2011. As of the date of this Current Report, the 28,915,810 shares are being held in escrow. In accordance with the terms and provisions of a certain share purchase agreement, a certain number of shares have and will be periodically released and transferred to Mr. Svorai. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Report of Independent Registered Public Accountants dated June 16, 2011 Balance Sheet of NexPhase Lighting Inc. at December 31, 2010 Statement of Operations of NexPhase Lighting Inc. from Inception (April 30, 2010) to December 31, 2010 Statement of Cash Flow of NexPhase Lighting, Inc. from Inception (April 30, 2010) to December 31, 2010. Staement of Changes in Shareholders’ Deficit from Inception (April 30, 2010) to December 31, 2010. Notes to Financial Statements. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. Agreement dated February 14, 2011 between InfoSpi Inc., NexPhase Lighting Inc. and the shareholders of NexPhase Lighting, Inc. as incorporated by reference to the Current Report filed with the Securities and Exchange Commission on February 22, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INFOSPI INC. Date: June 22, 2011 By: /s/Dror Svorai Name: Dror Svorai Title: President/Chief Executive Officer NEXPHASE LIGHTING, INC. (A Development Stage Company) Financial Statements (Expressed in U.S. Dollars) Report of Independent Registered Public Accountants dated June 16, 2011 F–1 Balance Sheet of NexPhase Lighting Inc. at December 31, 2010 F–2 Statement of Operations of NexPhase Lighting Inc. from Inception (April 30, 2010) to December 31, 2010 F–3 Statement of Cash Flow of NexPhase Lighting, Inc. from Inception (April 30, 2010) to December 31, 2010. F–4 Staement of Changes in Shareholders’ Deficit from Inception (April 30, 2010) to December 31, 2010. Notes to Financial Statements. F–5 Randall N. Drake, CPA, P.A. 1981 Promenade Way Clearwater, FL 33760 Randall @ RDrakeCPA.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Nexphase Lighting, Inc. Coral Springs, Florida We have audited the accompanying balance sheets of NexPhase Lighting, Inc. as of December 31, 2010, and the related statements of operations, stockholders' deficit, and cash flows for the period April 30, 2010 (date of inception) through December 31, 2010. NexPhase Lighting, Inc.'s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of NexPhase Lighting, Inc. as of December 31, 2010, and the results of its operations and its cash flows for the period April 30, 2010 (date of inception) through December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. /s/ Randall N. Drake, CPA, PA. Randall N. Drake, CPA, P.A. June 16, 2011 F-1 NEXPHASE LIGHTING, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET As of Dec. 31, 2010 CURRENT ASSETS Cash $ TOTAL CURRENT ASSETS FIXED ASSETS – NET TOTAL FIXED ASSETS OTHER ASSETS Intellectual Property Security Deposit TOTAL OTHER ASSETS TOTAL ASSETS $ LIABILITIES AND EQUITY CURRENT LIABILITIES Accounts Payable $ Accrued Interest Notes Payable – Related Parties TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Preferred Stock, $0.0001 Par Value: 10,000,000 Shares Authorized; Zero Shares Issued and Outstanding - Common Stock, $0.0001 Par Values; 500,000,000 Shares Authorized; 55,622,000 Issued and Outstanding Paid in Capital Accumulated Deficit ) TOTAL STOCKHOLDERS’ DEFICIT ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ See Notes to Financial Statements F-2 NEXPHASE LIGHTING, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS Inception April 30, 2010 Through Dec. 31, 2010 OPERATING REVENUE Total Revenue $ - OPERATING EXPENSES Office Administration Professional Fees Occupancy Stock-Base Compensation TOTAL OPERATING EXPENSES OPERATING LOSS OTHER EXPENSES Depreciation Expense Interest Expense TOTAL OTHER EXPENSES NET LOSS BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES - NET LOSS $ See Notes to Financial Statement F-3 NEXPHASE LIGHTING, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CASH FLOW Inception April 30, 2010 Through Dec. 31, 2010 CASH FLOW FROM OPERATING ACTIVITIES Net Loss $ ) Adjustments to Reconcile Net Loss to Net Cash Used by Operations Depreciation Accounts Payable Accrued Interest Stock-Based Compensation NET CASH USED BY OPERATIONS ) CASH FLOW USED IN INVESTING ACTIVITIES Acquisition of Fixed Assets ( 38,360
